Order entered August 29, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00544-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

            MARTIN EDUARDO VELASQUEZREYES, Appellee

               On Appeal from the County Criminal Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. M19-22423-A

                                     ORDER

      By letter dated August 16, 2022, we notified the parties we had concerns

regarding our jurisdiction because the clerk’s record did not contain a signed order.

See State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012); Nikrasch

v. State, 698 S.W.2d 443, 450 (Tex. App.—Dallas 1985, no pet.) (court of appeals

has no jurisdiction over appeal absent written judgment or order).
      On August 26, 2022, a supplemental clerk’s record containing the trial

court’s March 31, 2022 signed order and findings of fact was filed. In light of this,

it appears we have jurisdiction over this appeal.

      The appellate record was due May 30, 2022. By postcard dated June 6, 2022,

we notified official court reporter Vicki Tuck that the reporter’s record had not

been filed and directed her to file it by July 6, 2022. To date, it has not been filed

and we have had no communication from Ms. Tuck regarding the record.

      We ORDER the reporter’s record filed by September 9, 2022. We caution

Ms. Tuck that the failure to file the record by that date may result in the Court

ordering she not sit until the record is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Dan

Patterson, Presiding Judge, County Criminal Court No. 1; to Vicki Tuck, official

court reporter, County Criminal Court No. 1; and to counsel for all parties.



                                                  /s/   LANA MYERS
                                                        JUSTICE